Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on December 17, 2021, entered by the RCE filed on the same date.
Claims 1-21 are pending.
Claims 1-20 have been amended in this action.
After entry of the following Examiner's amendment, claims 1-21 remain pending and are being allowed herein. Claims 1, 10, and 18 are the independent claims.
Allowable Subject Matter
Upon the extensive searches of various databases, Examiner respectfully submits that claims 1-21 are allowable over the prior art of record.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Dan Hu (REG. NO. 40,025) on 1/7/2022 for the reasons set forth in the attached interview summary.

In the Claims:1, 3-4, 5-7, 9-10, and 16-19 have been amended.
This listing of claims will replace all prior versions, and listings, of claims in the application.

AMENDMENTS TO THE CLAIMS:
Please use the attached ExaminerAmendment01112022.pdf for the listing of claims that will replace all prior versions, and listings, of claims in the application.
-- END OF AMENDMENT --

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2017/0085413 teaches remote installation of operating systems, updates, setting hardware clock speeds, updating or querying firmware versions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAXIN WU/
Primary Examiner, Art Unit 2191